UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended November 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number .333-146517 Mass Hysteria Entertainment Company, Inc. (Exact name of registrant as specified in its charter) Nevada 20-3107499 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 5555 Melrose Avenue, Swanson Building, Suite 400 Hollywood, CA90038 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(323) 956-4870 Securities registered pursuant to Section12(b) of the Act:None. Securities registered pursuant to Section12(g) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.001 per share OTCBB Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the Registrant is not required to file reports pursuant to Rule13 or Section 15(d) of the Exchange Act.YesoNo x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of March 15, 2010, the registrant had 74,747,952 shares of its common stock issued and outstanding.There are no preferred shares issued and outstanding. Authorized share capital of the registrant: 140,000,000 common shares, par value of $0.001.The Registrant has 10,000,000 shares of non-voting preferred stock, par value $0.001. Documents incorporated by reference:None TABLE OF CONTENTS PART I ITEM 1. Business 1 ITEM 1A. Risk Factors ITEM 1B. Unresolved Staff Comments 1 ITEM 2. Properties 2 ITEM 3. Legal Proceedings 2 ITEM 4. Submission Of Matters To a Vote Of Securities Holders 2 PART II 2 ITEM 5. Market For Registrant's Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities 2 ITEM 6. Selected Financial Data 2 ITEM 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operation 2 ITEM 7A Quantitative And Qualitative Disclosures About Market Risk 6 ITEM 8. Financial Statements 6 ITEM 9. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 21 ITEM 9A. Controls And Procedures (ITEM 9A(T)) 21 ITEM 9B. Other Information PART III 22 ITEM 10. Directors, Executive Officers And Corporate Governance 22 ITEM 11. Executive Compensation 23 ITEM 12. Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters 24 ITEM 13. Certain Relationships And Related Transactions, And Director Independence 25 ITEM 14. Principal Accounting Fees And Services 25 PART IV 26 ITEM 15. Exhibits, Financial Statements Schedules 26 SIGNATURES 27 CERTIFICATION PURSUANT TO SECTION 302 (A) OF THE SARBANES-OXLEY ACT OF 2002 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 PART I ITEM 1. DESCRIPTION OF BUSINESS Overview General Michael Lambert, Inc., (the “Company”), was incorporated in Nevada on November 2, 2005.Up until August 5, 2009, the Company manufactured handbags. On August 5, 2009 (the "Effective Date"), pursuant to the terms of a Stock Purchase Agreement, Daniel Grodnik and affiliated parties purchased a total of 7,984,548 shares of our issued and outstanding common stock. This constituted a majority control of the Company.In addition to the shares purchased, the Company also issued 42,015,452 shares to Daniel Grodnik and certain affiliated parties in connection with the Change of Control.The total of 50,000,000 shares issued to Daniel Grodnik and the affiliated parties represents 74.6% of the shares of outstanding common stock of the Company at the time of transfer. In connection with the Change of Control, the Company has changed our name to Mass Hysteria Entertainment Company, Inc. and also changed our business plan.Mass Hysteria Entertainment Company, Inc. (“MHe” or “Mass Hysteria”) is an innovative motion picture studio that produces branded young adult film content for theatrical, DVD, and television distribution managed by the former Chairman/CEO of National Lampoon, Inc. MHe’splan is to produce a minimum ofthree theatrical films a year that appeal specifically to the youth market. More specifically, Mass Hysteria Entertainment Company, Inc. is a new multi-media entertainment company created to produce feature film comedies with an interactive component for the young adult market. Our plan is to change the theatrical paradigm. In that regard, we intendto produce an experience that is more fun in the theater than on a laptop; to transform the theatrical experience from passive to engaged, by encouraging the audience to interact with the film by downloading applications on their smart phones which will offer a dynamic range of in-movie features including gaming, texting, contests and additional content. Our revolutionary core business, which we call, IMMERSION CINEMA, endeavors to introduce full-spectrum interactivity and social networking into the movie-going experience.In ordinary movies the audience is ordered to turn off their handheld devices.In our movies the audience will be encouraged to turn on their handhelds and participate in the presentation, creating a radical new form of entertainment.Our goal is to fully immerse the audience in our movie, letting them interact with the content and, in some cases, even become collaborators in the Mass Hysteria brand. To extend the Mass Hysteria Experience beyond the four walls of the theatre we also intend to create a BRANDED WEBSITE. We hope this future site will not only be a content destination, but also be the source of our proprietary software applications enabling the integration of handheld devices into the movie narrative. Additionally, we intend for our Branded Website to be the nexus of our three-phase CONTENT DEPLOYMENT PLAN designed to: · Virally market our movies across all media platforms · Engage the audience between theatrical releases · Build a loyal community around the Mass Hysteria brand Beyond our unique cinema experience and destination website, our creative strategy also involves compiling an enormous IDEA DATABASE from which we will draw original content and interactive initiatives. This will provide Mass Hysteria a cutting-edge blueprint for success through innovation.By embracing such cutting-edge technology, Mass Hysteria believes we can cause an entertainment revolution; the time has come for the next generation theatrical experience. The Mass Hysteria promise is a wild ride into the future. Just as the Barnum and Bailey Circus gave way to Circ de Soleil, and your morning cup of coffee grew into Starbucks… movies are about to undergo a radical transformation:Mass Hysteria is coming to a theatre near you.And the world will never be the same. ITEM 1A. RISK FACTORS Not applicable for smaller reporting companies. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable for smaller reporting companies. 1 ITEM 2. DESCRIPTION OF PROPERTY Our business office is located at 5555 Melrose Avenue, Swanson Building, Suite 400, Hollywood, CA 90038 ITEM 3. LEGAL PROCEEDINGS To the best of our knowledge, there are no known or pending litigation proceedings against us. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our common stock has been quoted on the OTC Bulletin Board under the symbol "MBER.OB".In August 2009, the symbol changed to “MHYS.OB” pursuant to our name to Mass Hysteria Entertainment Company, Inc. as a result of the reverse merger that closed on August 5, 2009.Accordingly, our symbol was changed to “MHYS.OB” Holders As of March 15,2010, in accordance with our transfer agent records, we had 117 record holders of our Common Stock. Dividends To date, we have not declared or paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Stock Option Grants During December 2009, the Company entered into an Employment Agreement with our President and CEO which provides stock options to purchase common stock in an amount equal to 20,000,000 shares at an exercise price of $0.07 per share.The options shall vest equally over a five-year period (4,000,000 shares per year), commencing on January 1, 2010.Each series of options shall survive for 24 months following vesting, and may be exercised all or in part by our President, and each series of options shall include a “cashless feature.” Subscription Agreement On November 30, 2009, the Company sold 1,000,000 shares to an individual pursuant to a subscription agreement at a price of $0.20 per share for an aggregate amount of $200,000.The Subscription Agreement executed by the Company calls for an adjustment (“Ratchet”) after six months, if, on that date, the Company’s closing bid price for the immediately preceding trading day is less than $0.20 per share, then the Company may be required to issue additional shares of its common stock to the purchaser to offset the purchaser’s total investment. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 2 CERTAIN STATEMENTS IN THIS ANNUAL REPORT ON FORM 10-K (THIS "FORM 10-K"), CONSTITUTE "FORWARD LOOKING STATEMENTS" WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1934, AS AMENDED, AND THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 (COLLECTIVELY, THE "REFORM ACT"). CERTAIN, BUT NOT NECESSARILY ALL, OF SUCH FORWARD-LOOKING STATEMENTS CAN BE IDENTIFIED BY THE USE OF FORWARD-LOOKING TERMINOLOGY SUCH AS "BELIEVES", "EXPECTS", "MAY", "SHOULD", OR "ANTICIPATES", OR THE NEGATIVE THEREOF OR OTHER VARIATIONS THEREON OR COMPARABLE TERMINOLOGY, OR BY DISCUSSIONS OF STRATEGY THAT INVOLVE RISKS AND UNCERTAINTIES. SUCH FORWARD-LOOKING STATEMENTS INVOLVE KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS WHICH MAY CAUSE THE ACTUAL RESULTS, PERFORMANCE OR ACHIEVEMENTS OF MASS HYSTERIA ENTERTAINMENT COMPANY, INC. ("THE COMPANY", "MHYS", "WE", "US" OR "OUR") TO BE MATERIALLY DIFFERENT FROM ANY FUTURE RESULTS, PERFORMANCE OR ACHIEVEMENTS EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS. REFERENCES IN THIS FORM 10-K, UNLESS ANOTHER DATE IS STATED, ARE TO NOVEMBER 30, 2009. DESCRIPTION OF BUSINESS History Michael Lambert, Inc. was incorporated in Nevada on November 2, 2005.Up until August 5, 2009, the Company manufactured handbags.We produced only 613 handbags from inception to May 31, 2009 and no other clothing accessories.We only sold our products under the brand “Michael Lambert” and only sold our products at two independently owned clothing stores in the San Antonio, Texas area.We manufactured the handbags, which were hand-sewn by a third party, Fuerza Unida, a sewing cooperative in San Antonio, Texas consisting of minority women. On August 5, 2009 (the "Effective Date"), pursuant to the terms of a Stock Purchase Agreement, Daniel Grodnik and affiliated parties purchased a total of 7,984,548 shares of our issued and outstanding common stock. This constituted a majority control of the Company.In addition to the shares purchased, the Company also issued 42,015,452 shares to Daniel Grodnik and certain affiliated parties in connection with the Change of Control.The total of 50,000,000 shares issued to Daniel Grodnik and the affiliated parties represents 74.6% of the shares of outstanding common stock of the Company at the time of transfer. In connection with the Change of Control, the Company has changed our name to Mass Hysteria Entertainment Company, Inc. and also changed our business plan.Mass Hysteria Entertainment Company, Inc. is an innovative motion picture studio that produces branded young adult film content for theatrical, DVD, and television distribution managed by the former Chairman/CEO of National Lampoon, Inc. MHe’splan is to produce a minimum ofthree theatrical films a year that appeal specifically to the youth market. More specifically, Mass Hysteria Entertainment Company, Inc. is a new multi-media entertainment company created to produce feature film comedies with an interactive component for the young adult market. Our plan is to change the theatrical paradigm. In that regard, we intendto produce an experience that is more fun in the theater than on a laptop; to transform the theatrical experience from passive to engaged, by encouraging the audience to interact with the film by downloading applications on their smart phones which will offer a dynamic range of in-movie features including gaming, texting, contests and additional content. Our revolutionary core business, which we call, IMMERSION CINEMA, endeavors to introduce full-spectrum interactivity and social networking into the movie-going experience.In ordinary movies the audience is ordered to turn off their handheld devices.In our movies the audience will be encouraged to turn on their handhelds and participate in the presentation, creating a radical new form of entertainment.Our goal is to fully immerse the audience in our movie, letting them interact with the content and, in some cases, even become collaborators in the Mass Hysteria brand. Plan of Operations For The Next Twelve Months Mass Hysteria is a development-stage company at a time of great change in the entertainment business. Like much of corporate America, the entertainment sector is currently going through an upheaval. The motion picture business has had four significant revenue streams (theatrical, home video, cable and broadcast) since the early 1980's. Today, home video is in decline and new profit centers are opening up such as video-on-demand and internet portals that rely on micro-transactions.Mass Hysteriais endeavoring to be a company at the forefront of creating new revenue streams as they relate to the motion picture experience. Over the next twelve months, Mass Hysteria intends to create movies which will take advantage of traditional revenue streams that are still viable, and, at the same time, identify those micro-transactions that will define new media's involvement in the film business such as downloading applications to smart phones that will allow the theater-goer to "participate" with the on-screen experience. Mass Hysteria is working with filmmakers who have realized great success such as producer Albert Ruddy (two Academy Awards for best picture, The Godfather and Million Dollar Baby), writer Pat Proft (Police Academy, Hot Shots, Naked Gun, and Scary Movie) and also with executives from the video game and social networking sectors. Mass Hysteria's plan is to combine these individual entertainment experiences and destinations into an alternative theatrical experience for the youth audience. COMPARISON OF OPERATING RESULTS 3 RESULTS OF OPERATION FOR THE YEAR ENDED NOVEMBER 30, 2, 2008 We had no revenues for the year ended November 30, 2009, and, as adjusted for discontinued operations, for the year ended November 30, 2008.A lack of sales in the current period is a direct reflection of the change of control and introducing a new focus and business plan.As the new Company meets its business plan goals, we expect to generate revenue in the future.In the interim period from August 5, 2009 to November 30, 2009, the Company has been assembling its new management team, developing its marketing and merchandising strategies and generally starting a new business. The Company had a net loss from continuing operations of $410,780 for the period ending November 30, 2009, compared to $0 for the period ending November 30, 2008.The increase of was due primarily to increases in General and Administrative costs, including salaries and overhead expenses directly related to the Company’s revised business plan. We had interest expense of $4,376 for the year ended November 30, 2009 of which $376 is included in discontinued operations; compared to interest expense of $13,291 contained within discontinued operations for the year ended November 30, 2008, a decrease in interest expense from the prior period of $8,915, or 67.1%.The decrease in interest expense was mainly due to the conversion of certain notes payable to related parties of the company at the time of change of control, whereby those Notes no longer accrued interest. We had a net loss for the period ending November 30, 2009 of $2,052,019 as compared to a net loss of $224,583 for the period ending November 30, 2008, an increase of 812%.This increase is directly attributable to the increase in General and Administrative costs for the period, the one-time cost of extinguishment of debt associated with the Company’s change of control, and share-based compensation. LIQUIDITY AND CAPITAL RESOURCES We had total assets of $213,000 as of November 30, 2009, consisting primarily a Subscription Receivable for an investor who executed a Subscription Agreement to purchase 1,000,000 shares of our common stock at a price of $0.20 per share.The cash was received in December 2009, thus we reported such as a receivable in assets, not as a reduction of equity.In addition, our assets included prepaid rent and security deposit, as well as intangible assets and $160 in cash.The Company no longer purchases inventory for its products, as manufacturing of its earlier products has ceased. We had total liabilities of $522,311 as of November 30, 2009, consisting of current liabilities, which included $5,111 of accounts payable, $6,150 of accounts payable related party, which were owed for rental due on the Company’s subleases and to the Company’s CEO for expenses paid out-of-pocket, and various accrued liabilities of $5,620.In addition, since August 2009, a related party has been providing capital for expenses, and purchased predecessor notes, which had a balance of $305,430 as of November 30, 2009.On November 30, 2009 we entered into a subscription agreement which included a ratchet provision, and accordingly, the Company recorded a liability of $200,000 in current liabilities. We had a total stockholders’ deficit of $309,311 as of November 30, 2009 and an accumulated deficit as of November 30, 2009 of $4,967,658. We had $237,258 in net cash used in operating activities for the year ended November 30, 2009, which included $2,052,019 in net loss, offset by $667,580 in share-based compensation, $1,124,957 on losses attributable to extinguishment of debt of the predecessor group, and $4,773 of imputed rent expense. Cash flows used in operations were offset by changes in operating assets and liabilities totaling $9,861. We had $250,162 of net cash provided by financing activities for the year ended November 30, 2009, related to loans from a related party (described below). Since July 2009, a related party has made advances on behalf of the Company and purchased predecessor convertible debt totaling $305,430, as of November 30, 2009.Of the $305,430 owed to the related party, $250,162 was for payments made to various parties for services and expenses on behalf of the Company.Subsequent to November 30, 2009, $55,268 of convertible debt acquired by this related party as part of the recapitalization and change in ownership was converted into 5,900,000 shares of common stock and fully satisfied. Subsequent to November 30, 2009, the holder has advanced the Company an additional $88,199 in working capital for our operations. The total advances of $338,361 as of February 28, 2010.On this date, the parties established a note which converts into a total of approximately 4,229,512 common shares, based on a share price of $0.08 per share. Other than as described above, the Company has no commitments from officers, director or affiliates to provide funding, other those described above.Our growth and continued operations could be impaired by limitations on our access to the capital markets. 4 We depend to a great degree on the ability to attract external financing in order to conduct our business activities and in order that we have sufficient cash on hand to expand our operations.We are currently funded solely by our shareholders and with the very limited amount of sales revenue we have generated to date related to our prior operations.We believe that we can continue our business operations for approximately the next three (3) to six (6) months with the cash on hand we had as of the filing of this report.We anticipate the need for approximately $1,000,000 in additional funding to support our operations for the next 12 months, which amount does not include approximately $250,000 which we will need to repay our outstanding liabilities.Due to the fact that we had negative working capital and an accumulated deficit of $4,967,658 as of November 30, 2009, our auditors expressed substantial doubt about the Company’s ability to continue as a going concern.We anticipate that our founders and shareholders will continue to support our operations and loan us additional funds on an as needed basis until such time as we can support our operations with revenues from our products, if ever; however, no shareholder has committed in writing to providing us additional funding for our operations other than pursuant to the various notes and line of credits described above. If we are unable to raise additional capital from conventional sources, including increases in related party loans and/or additional sales of additional stock, we may be forced to curtail or cease our operations. Even if we are able to continue our operations, the failure to obtain financing could have a substantial adverse effect on our business and financial results. We have no commitments from our officer and Director or any of our shareholders to supplement our operations or provide us with financing in the future, other than described above. In the future, we may be required to seek additional capital by selling debt or equity securities, selling assets, or otherwise be required to bring cash flows in balance when it approaches a condition of cash insufficiency. The sale of additional equity securities, if accomplished, may result in dilution to our shareholders. We cannot assure you, however, that financing will be available in amounts or on terms acceptable to us, or at all. Critical Accounting Policies and Estimates Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Use of Estimates: In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. Revenue Recognition: Revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable and collectability is assured.We had no revenue for the twelve months ended November 30, 2009 and 2008, respectively relating to continuing operations. Stock-Based Compensation: The Company accounts for its stock-based compensation under the provisions of ASC 718 “Compensation-Stock Compensation,” formerly SFAS No.123(R) Accounting for Stock Based Compensation. Under ASC 718, the Company is permitted to record expenses for stock options and other employee compensation plans based on their fair value at the date of grant. Any such compensation cost is charged to expense on a straight-line basis over the periods the options vest. If the options had cashless exercise provisions, the Company utilizes variable accounting. Common stock, stock options and common stock warrants issued to other than employees or directors are recorded on the basis of their fair value, as required by ASC 718, which is measured as of the date required by ASC 718, formerly EITF Issue 96-18, Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services. In accordance with ASC 718, the stock options or common stock warrants are valued using the Black-Scholes model on the basis of the market price of the underlying common stock on the valuation date, which for options and warrants related to contracts that have substantial disincentives to non­performance is the date of the contract, and for all other contracts is the vesting date. Expense related to the options and warrants is recognized on a straight-line basis over the shorter of the period over which services are to be received or the vesting period. Where expense must be recognized prior to a valuation date, the expense is computed under the Black-Scholes model on the basis of the market price of the underlying common stock at the end of the period, and any subsequent changes in the market price of the underlying common stock up through the valuation date is reflected in the expense recorded in the subsequent period in which that change occurs. 5 Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for smaller reporting companies. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 6 dbbmckennon Certified Public Accountants Registered Firm – Public Company Accounting Oversight Board REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Mass Hysteria Entertainment Company, Inc. We have audited the accompanying balance sheet of Mass Hysteria Entertainment Company, Inc., formerly Michael Lambert, Inc., (the “Company”) as of November 30, 2009, and the related statements of operations, stockholders’ deficit and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mass Hysteria Entertainment Company, Inc. as of November 30, 2009, and the results of its operations and its cash flows for the year then ended. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Notes 2 and 3 of the financial statements, the Company is a development-stage company, and has incurred losses and used cash in operating activities. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans with respect to these matters are discussed in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ dbbmckennon March 16, 2010 881 Dover Drive, Suite 120, Newport Beach, California 92663 (949) 203-3010 www.dbbmckennon.com Orange County San Diego 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors Mass Hysteria Entertainment Company, Inc. (formerly Michael Lambert, Inc.) San Antonio, Texas We have audited the accompanying balance sheet of Mass Hysteria Entertainment Company, Inc. (formerly Michael Lambert, Inc.) as of November 30, 2008, the related statements of operations, changes in shareholders' deficit and cash flows for the year then ended.These financial statements are the responsibility of Mass Hysteria’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.MLI is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of MLI’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mass Hysteria as of November 30, 2008, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. MaloneBailey, LLP www.malone-bailey.com Houston, Texas February 25, 2009 8 MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (Formerly, Michael Lambert Inc.) (A Development-Stage Company) Balance Sheets November 30, 2009 November 30, 2008 ASSETS CURRENT ASSETS Cash $ $ Subscription receivable - Asset discontinued - Inventory - Total current assets Intangible assets, net - Other assets - TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party Accrued liabilities Bank credit line payable - Common stock liability (Note 6) - Convertible short-term debt - related party - Total current liabilities Long-term debt - related party (Note 4) TOTAL LIABILITIES STOCKHOLDERS'DEFICIT Preferred stock, $0.001 par value; 10,000,000 authorized; none issued and outstanding - - Common stock, $0.001 par value; 140,000,000 authorized; 68,530,952 and 11,593,500 issued and outstanding at November 30, 2009 and 2008, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of the financial statements 9 MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (Formerly Michael Lambert, Inc.) (A Development-Stage Company) Statements of Operations Twelve Months ended November 30 Twelve Months ended November 30 REVENUES Merchandise sales $
